In a juvenile delinquency proceeding pursuant to Family Court Act article 3, Carlos P. appeals from an order of disposition of the Family Court, Orange County (Klein, J.), dated August 13, 2003, which, upon a fact-finding order of the same court dated July 23, 2003, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of burglary in the second degree (four counts), burglary in the third degree, gang assault in the first degree (two counts), assault in the second degree (five counts), and criminal possession of a weapon in the fourth degree (two counts), adjudged him to be a juvenile delinquent and placed him in the custody of the New York State Office of Children and Family Services for a period of 18 months in a limited secure facility. The appeal brings up for review the fact-finding order dated July 23, 2003.
Ordered that the order of disposition is affirmed, without costs or disbursements.
*680Contrary to the appellant’s contention, the juvenile delinquency petition and supporting depositions contained sufficient nonhearsay allegations to establish, if true, his commission of the criminal acts alleged against him (see Family Ct Act § 311.2 [3]; Matter of Alex B., 189 AD2d 813, 813-814 [1993]).
The appellant’s contention that his right to a speedy trial was violated is without merit (see Family Ct Act § 340.1 [1]). Moreover, there is nothing in the record to indicate that the Family Court Judge was biased against the appellant (see Matter of Nathan N., 56 AD2d 554 [1977]).
The appellant’s remaining contentions either are unpreserved for appellate review or without merit. Smith, J.P., Luciano, Rivera and Lifson, JJ., concur.